As filed with the Securities and Exchange Commission on May 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffery S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Names and addresses of agents for service) Date of fiscal year end: December 31, 2012 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MARCH 31, 2012 Schedule of InvestmentsBalanced Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (59.6%) Aerospace & Defense (1.7%) BE Aerospace * HEICO Corp. Precision Castparts Auto Components (1.1%) BorgWarner, Inc. * Gentex Corp. Beverages (0.3%) Beam Inc. Biotechnology (1.8%) Alexion Pharmaceuticals * Cepheid, Inc. * Cubist Pharmaceuticals * Building Products (0.3%) Fortune Brands Home & Security * Capital Markets (1.0%) Affiliated Managers Group * Raymond James Financial Chemicals (1.8%) Airgas, Inc. Ashland Inc. Sigma-Aldrich Commercial Services & Supplies (1.0%) Stericycle, Inc. * Communications Equipment (1.2%) F5 Networks * Finisar Corp. * JDS Uniphase * Containers & Packaging (0.2%) Rock-Tenn Class A Diversified Financial Services (0.7%) IntercontinentalExchange Inc. * Electrical Equipment (2.4%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (1.5%) National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (2.2%) Cameron International * CARBO Ceramics Core Laboratories Oceaneering International Oil States International * Food & Staples Retailing (0.9%) PriceSmart, Inc. Whole Foods Market Food Products (0.7%) Mead Johnson Nutrition Health Care Equipment & Supplies (2.5%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. * NxStage Medical * Volcano Corp. * Health Care Providers & Services (2.0%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (1.5%) Cerner Corp. * SXC Health Solutions * Hotels, Restaurants & Leisure (1.4%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Products (0.6%) Church & Dwight Internet Software & Services (1.1%) Liquidity Services * Rackspace Hosting * IT Services (2.0%) Alliance Data Systems * Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.4%) Waters Corp. * Machinery (2.4%) Cummins Inc. See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsBalanced Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Donaldson Co. Joy Global Pall Corp. Media (0.9%) AMC Networks Class A * Discovery CommunicationsClass A * Multiline Retail (1.5%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (2.6%) Cabot Oil & Gas Concho Resources * Denbury Resources * Oasis Petroleum * SM Energy Pharmaceuticals (1.4%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Professional Services (1.1%) Advisory Board * Verisk Analytics Class A * Real Estate Management & Development (0.7%) Jones Lang LaSalle Road & Rail (0.7%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (2.3%) Altera Corp. Avago Technologies Cavium Inc. * Microchip Technology Software (5.9%) ANSYS, Inc. * Ariba Inc. * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Salesforce.com, Inc. * Solera Holdings Specialty Retail (4.9%) Bed Bath & Beyond * Dick's Sporting Goods DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Urban Outfitters * Textiles, Apparel & Luxury Goods (1.4%) Coach, Inc. PVH Corp. Trading Companies & Distributors (1.9%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (1.6%) Crown Castle International * SBA Communications Class A * Total Common Stocks (Cost $6,174,264) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Balanced Portfolio cont'd (Unaudited) PRINCIPAL AMOUNT($) VALUE($) † U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (13.2%) U.S. Treasury Notes, 0.25%, due 2/28/14 U.S. Treasury Notes, 0.38%, due 8/31/12 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $2,123,243) Mortgage-Backed Securities (9.4%) Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.74%, due 7/25/35 µ Adjustable Jumbo Balance (0.8%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 3.10%, due 4/19/36 µ Adjustable Mixed Balance (1.9%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.99%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.37%, due 6/19/34 µ Commercial Mortgage-Backed (3.8%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.92%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.54%, due 1/15/46 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.46%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.8%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (0.9%) Pass-Through Certificates, 4.50%, due 4/1/39 Freddie Mac (0.8%) Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $1,644,095) Corporate Debt Securities (11.7%) Banks (2.8%) Bank of America Corp., Senior Unsecured Notes, 6.25%, due 4/15/12 Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 JPMorgan Chase & Co., Unsecured Medium-Term Notes, 1.88%, due 3/20/15 See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Balanced Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($) † Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (0.5%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Diversified Financial Services (2.7%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Global Medium-Term Notes, 5.00%, due 4/10/12 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.2%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.3%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Iron - Steel (0.1%) ArcelorMittal, Senior Unsecured Notes, 3.75%, due 2/25/15 Media (1.8%) DIRECTTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Mining (0.3%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 1.40%, due 2/13/15 Office-Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.3%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Pharmaceuticals (0.2%) Aristotle Holding, Inc., Guaranteed Notes, 2.10%, due 2/12/15 ñ Pipelines (0.2%) Trans-Canada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (1.5%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost Asset-Backed Securities (4.6%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.39%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.37%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Balanced Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($) † Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.50%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.47%, due 1/25/36 µ Total Asset-Backed Securities (Cost $976,561) NUMBER OF SHARES Short-Term Investments (1.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $300,681) Total Investments (100.4%) (Cost $13,097,391) ## Liabilities, less cash, receivables and other assets [(0.4%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsGrowth Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (99.2%) Aerospace & Defense (1.9%) BE Aerospace * HEICO Corp. Auto Components (1.7%) BorgWarner, Inc. * Gentex Corp. Beverages (0.5%) Beam Inc. Biotechnology (2.8%) Alexion Pharmaceuticals * Cepheid, Inc. * Cubist Pharmaceuticals * Building Products (0.5%) Fortune Brands Home & Security * Capital Markets (1.9%) Affiliated Managers Group * Raymond James Financial Chemicals (3.2%) Airgas, Inc. Ashland Inc. Sigma-Aldrich Commercial Services & Supplies (1.6%) Stericycle, Inc. * Communications Equipment (1.9%) F5 Networks * Finisar Corp. * JDS Uniphase * Containers & Packaging (0.6%) Rock-Tenn Class A Diversified Financial Services (1.3%) IntercontinentalExchange Inc. * Electrical Equipment (4.1%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.1%) National Instruments Trimble Navigation * Energy Equipment & Services (3.5%) Cameron International * CARBO Ceramics Core Laboratories Oil States International * Food & Staples Retailing (1.6%) PriceSmart, Inc. Whole Foods Market Food Products (1.0%) Mead Johnson Nutrition Health Care Equipment & Supplies (3.9%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. * NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.3%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (2.8%) Cerner Corp. * SXC Health Solutions * Hotels, Restaurants & Leisure (2.0%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Products (1.1%) Church & Dwight Internet Software & Services (1.9%) Liquidity Services * Rackspace Hosting * IT Services (3.7%) Alliance Data Systems * Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.9%) Waters Corp. * Machinery (4.1%) Cummins Inc. Donaldson Co. Joy Global Pall Corp. See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsGrowth Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Media (1.5%) AMC Networks Class A * Discovery CommunicationsClass A * Multiline Retail (2.4%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (4.4%) Cabot Oil & Gas Concho Resources * Denbury Resources * Oasis Petroleum * SM Energy Pharmaceuticals (2.3%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Professional Services (1.8%) Advisory Board * Verisk Analytics Class A * Real Estate Management & Development (1.0%) Jones Lang LaSalle Road & Rail (1.3%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.9%) Altera Corp. Avago Technologies Cavium Inc. * Microchip Technology Software (10.3%) ANSYS, Inc. * Ariba Inc. * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Salesforce.com, Inc. * Solera Holdings Specialty Retail (8.5%) Bed Bath & Beyond * Dick's Sporting Goods DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Urban Outfitters * Textiles, Apparel & Luxury Goods (2.4%) Coach, Inc. PVH Corp. Trading Companies & Distributors (2.9%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (2.6%) Crown Castle International * SBA Communications Class A * Total Common Stocks (Cost $4,851,736) Short-Term Investments (0.0%) 2 State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2) 2 Total Investments (99.2%) (Cost $4,851,738) ## Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsGuardian Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (98.3%) Beverages (5.7%) Anheuser-Busch InBev ADR Coca-Cola Capital Markets (5.7%) BlackRock, Inc. Charles Schwab Lazard Ltd. Class A Chemicals (2.0%) Ecolab Inc. Commercial Services & Supplies (2.8%) Republic Services Consumer Finance (2.1%) American Express Diversified Financial Services (2.0%) CME Group IntercontinentalExchange Inc. * Electronic Equipment, Instruments & Components (5.8%) Anixter International * National Instruments Energy Equipment & Services (5.8%) Cameron International * Schlumberger Ltd. Food Products (3.1%) McCormick & Company Health Care Equipment & Supplies (6.9%) C.R. Bard Covidien PLC Household Products (3.8%) Procter & Gamble Industrial Conglomerates (8.0%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (4.5%) Progressive Corp. Internet Software & Services (4.2%) Google Inc. Class A * IT Services (2.0%) MasterCard, Inc. Class A Machinery (1.9%) Pall Corp. Media (6.0%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (2.9%) Target Corp. Oil, Gas & Consumable Fuels (7.8%) BG Group Newfield Exploration * Pharmaceuticals (2.8%) Roche Holding Semiconductors & Semiconductor Equipment (8.5%) Altera Corp. Texas Instruments Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $64,368,275) Short-Term Investments (1.6%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $1,417,123) Total Investments (99.9%) (Cost $65,785,398) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsInternational Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (95.8%) Australia (1.9%) CSL Ltd. Imdex Ltd. Belgium (1.7%) Colruyt SA Anheuser-Busch InBev NV Canada (7.5%) Cenovus Energy Corus Entertainment, B Shares Goldcorp Inc. MacDonald, Dettwiler and Associates Neo Material Technologies * New Gold * Peyto Exploration & Development Silver Wheaton Vermilion Energy Chile (1.1%) Sociedad Quimica y Minera de Chile ADR, B Shares China (2.3%) China Liansu Group Holdings China Mobile ADR Dongfeng Motor Group, H Shares Denmark (3.1%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (7.8%) Alcatel-Lucent * Arkema SA CFAO Eutelsat Communications LVMH Moet Hennessy Louis Vuitton Rexel SA Sodexo Germany (7.2%) Brenntag AG Deutsche Boerse Deutsche Telekom Fresenius Medical Care Linde AG NORMA Group * Indonesia (0.4%) Bank Mandiri Ireland (0.6%) DCC PLC Japan (13.0%) BRIDGESTONE Corp. Jupiter Telecommunications KANSAI PAINT 19 KDDI Corp. 59 Kenedix Realty Investment Nihon Kohden NTT DOCOMO PIGEON Corp. SMC Corp. SOFTBANK Corp. * SUGI HOLDINGS Sundrug Co. TOYOTA MOTOR Korea (3.4%) Hyundai Mobis Samsung Electronics GDR Shinhan Financial Group ADR Netherlands (6.4%) Akzo Nobel Imtech NV Koninklijke Ahold Nutreco NV Sligro Food Group Unilever NV Norway (2.0%) DnB ASA ProSafe SE Russia (0.4%) NovaTek OAO GDR Singapore (0.8%) United Overseas Bank Sweden (2.8%) Axfood AB Elekta AB Nordea Bank Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.4%) Bucher Industries Credit Suisse Group * Givaudan SA * Nestle SA Novartis AG See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsInternational Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Roche Holding SGS SA Sika AG Sulzer AG Turkey (0.5%) Sinpas Gayrimenkul Yatirim Ortakligi United Kingdom (21.5%) Amlin PLC BG Group BHP Billiton Bunzl PLC Chemring Group Diploma PLC Experian PLC Fidessa Group ICAP PLC Informa PLC Mitie Group Petrofac Ltd. Reed Elsevier Rio Tinto ADR RPS Group Subsea 7 * Synergy Health Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $18,854,792) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip (Cost $43) *^^ Short-Term Investments (3.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $735,194) Total Investments (99.2%) (Cost $19,590,029) ## Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL PORTFOLIO (UNAUDITED) Industry Value† Percentage of Net Assets Chemicals $ % Media % Metals & Mining % Wireless Telecommunication Services % Food & Staples Retailing % Oil, Gas & Consumable Fuels % Commercial Banks % Machinery % Food Products % Pharmaceuticals % Trading Companies & Distributors % Insurance % Energy Equipment & Services % Professional Services % Health Care Providers & Services % Commercial Services & Supplies % Health Care Equipment & Supplies % Automobiles % Communications Equipment % Auto Components % Hotels, Restaurants & Leisure % Real Estate Investment Trusts % Capital Markets % Diversified Financial Services % Software % Distributors % Biotechnology % Semiconductors & Semiconductor Equipment % Construction & Engineering % Aerospace & Defense % Textiles, Apparel & Luxury Goods % Diversified Telecommunication Services % Beverages % Electronic Equipment, Instruments & Components % Building Products % Household Products % Industrial Conglomerates % Short-Term Investments and Other Assets-Net % $ % MARCH 31, 2012 Schedule of InvestmentsLarge Cap Value Portfoliob (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (96.4%) Aerospace & Defense (0.6%) Boeing Co. Air Freight & Logistics (1.2%) United Parcel Service Class B Airlines (0.6%) Southwest Airlines Automobiles (1.0%) Ford Motor General Motors * Biotechnology (1.0%) Amgen Inc. Capital Markets (6.7%) Bank of New York Mellon Goldman Sachs Group Invesco Ltd. Morgan Stanley State Street Chemicals (2.9%) LyondellBasell Industries Monsanto Co. Commercial Banks (8.2%) Fifth Third Bancorp PNC Financial Services Group Regions Financial U.S. Bancorp Wells Fargo Zions Bancorp Communications Equipment (1.8%) Cisco Systems Computers & Peripherals (1.9%) Hewlett-Packard SanDisk Corp. * Construction & Engineering (0.3%) Fluor Corp. Diversified Financial Services (11.3%) Bank of America Citigroup Inc. CME Group J.P. Morgan Chase Moody's Corp. Diversified Telecommunication Services (2.9%) AT&T Inc. Verizon Communications Electric Utilities (1.8%) Exelon Corp. FirstEnergy Corp. Energy Equipment & Services (2.7%) Cameron International * Diamond Offshore Drilling Schlumberger Ltd. Food & Staples Retailing (2.2%) Kroger Co. Wal-Mart Stores Food Products (0.5%) Archer-Daniels-Midland Health Care Equipment & Supplies (2.3%) Boston Scientific * Medtronic, Inc. Zimmer Holdings Health Care Providers & Services (2.2%) Aetna Inc. Tenet Healthcare * Hotels, Restaurants & Leisure (0.7%) Carnival Corp. Household Durables (0.3%) D.R. Horton Household Products (1.1%) Colgate-Palmolive Industrial Conglomerates (2.0%) General Electric Insurance (5.3%) AFLAC, Inc. American International Group * Berkshire Hathaway Class B * Lincoln National MetLife, Inc. Reinsurance Group of America Travelers Cos Internet Software & Services (1.1%) Google Inc. Class A * Machinery (2.2%) Caterpillar Inc. Cummins Inc. Joy Global Media (3.6%) Comcast Corp. Class A News Corp. Class B See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsLarge Cap Value Portfoliob cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Time Warner Walt Disney Metals & Mining (2.0%) Freeport-McMoRan Copper & Gold Newmont Mining Multi-Utilities (1.8%) Dominion Resources Sempra Energy Multiline Retail (1.1%) Target Corp. Oil, Gas & Consumable Fuels (9.8%) Anadarko Petroleum Apache Corp. Chevron Corp. Devon Energy Exxon Mobil Hess Corp. Occidental Petroleum Range Resources Pharmaceuticals (6.9%) Johnson & Johnson Merck & Co. Pfizer Inc. Road & Rail (0.6%) Norfolk Southern Semiconductors & Semiconductor Equipment (3.2%) Intel Corp. KLA-Tencor Software (2.3%) Microsoft Corp. Symantec Corp. * Specialty Retail (0.3%) Urban Outfitters * Total Common Stocks (Cost $57,568,604) Exchange Traded Funds (0.8%) UltraShort S&P500 ProShares (Cost $655,695) * Short-Term Investments (0.0%) 2 State Street Institutional Liquid Reserves Fund InstitutionalClass (Cost $2) 2 Total Investments (97.2%) (Cost $58,224,301) ## Cash, receivables and other assets, less liabilities (2.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsMid Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (98.8%) Aerospace & Defense (2.7%) BE Aerospace * HEICO Corp. Precision Castparts Auto Components (1.6%) BorgWarner, Inc. * Gentex Corp. Beverages (0.4%) Beam Inc. Biotechnology (3.1%) Alexion Pharmaceuticals * Cepheid, Inc. * Cubist Pharmaceuticals * Building Products (0.6%) Fortune Brands Home & Security * Capital Markets (1.8%) Affiliated Managers Group * Raymond James Financial Chemicals (3.0%) Airgas, Inc. Ashland Inc. Sigma-Aldrich Commercial Services & Supplies (1.7%) Stericycle, Inc. * Communications Equipment (1.9%) F5 Networks * Finisar Corp. * JDS Uniphase * Containers & Packaging (0.6%) Rock-Tenn Class A Diversified Financial Services (1.2%) IntercontinentalExchange Inc. * Electrical Equipment (3.9%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.6%) National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (3.8%) Cameron International * CARBO Ceramics Core Laboratories Oceaneering International Oil States International * Food & Staples Retailing (1.5%) PriceSmart, Inc. Whole Foods Market Food Products (1.2%) Mead Johnson Nutrition Health Care Equipment & Supplies (3.6%) Edwards Lifesciences * Intuitive Surgical * Masimo Corp. * NxStage Medical * Volcano Corp. * Health Care Providers & Services (3.5%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (2.5%) Cerner Corp. * SXC Health Solutions * Hotels, Restaurants & Leisure (2.0%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Household Products (1.0%) Church & Dwight Internet Software & Services (1.7%) Liquidity Services * Rackspace Hosting * IT Services (3.4%) Alliance Data Systems * Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.8%) Waters Corp. * Machinery (3.8%) Cummins Inc. See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsMid Cap Growth Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Donaldson Co. Joy Global Pall Corp. Media (1.4%) AMC Networks Class A * Discovery CommunicationsClass A * Multiline Retail (2.4%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (4.4%) Cabot Oil & Gas Concho Resources * Denbury Resources * Oasis Petroleum * SM Energy Pharmaceuticals (2.4%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Professional Services (1.9%) Advisory Board * Verisk Analytics Class A * Real Estate Management & Development (1.1%) Jones Lang LaSalle Road & Rail (1.2%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.9%) Altera Corp. Avago Technologies Cavium Inc. * Microchip Technology Software (9.5%) ANSYS, Inc. * Ariba Inc. * Check Point Software Technologies * Citrix Systems * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Salesforce.com, Inc. * Solera Holdings Specialty Retail (8.1%) Bed Bath & Beyond * Dick's Sporting Goods DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Urban Outfitters * Textiles, Apparel & Luxury Goods (2.7%) Coach, Inc. PVH Corp. Vera Bradley * Trading Companies & Distributors (3.2%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (2.7%) Crown Castle International * SBA Communications Class A * Total Common Stocks (Cost $215,730,913) Short-Term Investments (1.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,809,062) Total Investments (99.9%) (Cost $219,539,975) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 346,822,651 See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsMid Cap Intrinsic Value Portfolioc (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (98.9%) Aerospace & Defense (4.8%) General Dynamics Rockwell Collins Beverages (2.4%) Constellation Brands Class A * Capital Markets (2.1%) State Street Chemicals (2.5%) Akzo Nobel ADR Commercial Banks (4.2%) BB&T Corp. Comerica Inc. Huntington Bancshares Commercial Services & Supplies (10.6%) Avery Dennison Brink`s Co. Corrections Corporation of America * Covanta Holding Republic Services Communications Equipment (2.1%) Motorola Solutions Construction & Engineering (1.2%) KBR, Inc. Electric Utilities (2.0%) NV Energy Electronic Equipment, Instruments & Components (2.5%) Dolby Laboratories Class A * Flextronics International * Energy Equipment & Services (0.9%) Dresser-Rand Group * Food & Staples Retailing (6.4%) CVS Caremark Safeway Inc. Health Care Equipment & Supplies (4.8%) Covidien PLC Zimmer Holdings Health Care Providers & Services (2.6%) Cardinal Health Omnicare, Inc. Hotels, Restaurants & Leisure (1.7%) Wyndham Worldwide Industrial Conglomerates (2.5%) Tyco International IT Services (6.8%) Amdocs Ltd. * Fidelity National Information Services Western Union Machinery (5.0%) Ingersoll-Rand PLC ITT Corp. Navistar International * Media (4.4%) Cablevision Systems Class A Virgin Media Metals & Mining (0.5%) SunCoke Energy * Multi-Utilities (4.3%) CenterPoint Energy Sempra Energy Multiline Retail (1.5%) Kohl's Corp. Oil, Gas & Consumable Fuels (3.1%) Southwestern Energy * Sunoco, Inc. Personal Products (1.3%) Avon Products Pharmaceuticals (2.3%) Hospira, Inc. * Real Estate Investment Trusts (1.1%) Starwood Property Trust Semiconductors & Semiconductor Equipment (1.2%) Freescale Semiconductor Holdings * Software (3.5%) BMC Software * Symantec Corp. * Specialty Retail (7.5%) Best Buy Chico's FAS Staples, Inc. Thrifts & Mortgage Finance (3.1%) BankUnited See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsMid Cap Intrinsic Value Portfolioc cont’d (Unaudited) NUMBER OF SHARES VALUE($) † People's United Financial Total Common Stocks (Cost $115,360,133) Short-Term Investments (1.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,298,479) Total Investments (99.9%) (Cost $116,658,612) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Short Duration Bond Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($) † U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (13.6%) U.S. Treasury Notes, 0.75%, due 5/31/12 U.S. Treasury Notes, 0.38%, due 8/31/12 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $33,961,656) U.S. Government Agency Securities (1.4%) Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.69%, due 6/15/12 (Cost $3,450,000) µ@ Mortgage-Backed Securities (33.3%) Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.74%, due 7/25/35 µ Adjustable Jumbo Balance (2.0%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 3.10%, due 4/19/36 µ Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.59%, due 12/25/34 µ Adjustable Mixed Balance (2.3%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5, Class 2A1, 2.68%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.99%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.37%, due 6/19/34 µ Commercial Mortgage-Backed (20.9%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.92%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.54%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.19%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Prudential Commercial Mortgage Trust, Ser. 2003-PWR1, Class A2, 4.49%, due 2/11/36 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 µ Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C7, Class A1, 4.24%, due 10/15/35 ñ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.46%, due 12/15/44 µ See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Short Duration Bond Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($) † WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (1.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (3.1%) Fannie Mae Grantor Trust, Ser. 2003-T4, Class 1A, 0.46%, due 9/26/33 µ Pass-Through Certificates,, 4.50%, due 5/1/41 Freddie Mac (2.7%) Pass-Through Certificates, 4.50%, due 11/1/39 Pass-Through Certificates, 10.00%, due 4/1/20 Total Mortgage-Backed Securities (Cost $86,738,201) Corporate Debt Securities (36.4%) Banks (9.3%) Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.25%, due 10/15/13 JPMorgan Chase & Co., Unsecured Medium-Term Notes, 1.88%, due 3/20/15 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, 6.00%, due 5/13/14 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (1.6%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 1.50%, due 7/14/14 Computers (2.0%) IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (9.1%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.7%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.5%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Iron - Steel (0.2%) ArcelorMittal, Senior Unsecured Notes, 3.75%, due 2/25/15 See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Short Duration Bond Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† Media (4.5%) DIRECTTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Mining (1.3%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 1.40%, due 2/13/15 Office-Business Equipment (1.2%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Pharmaceuticals (0.6%) Aristotle Holding, Inc., Guaranteed Notes, 2.10%, due 2/12/15 ñ Pipelines (0.4%) Trans-Canada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (1.3%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (3.7%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $89,851,766) Asset-Backed Securities (14.8%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.39%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.37%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.39%, due 11/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.42%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.50%, due 2/25/37 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.42%, due 6/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.42%, due 8/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.42%, due 9/25/36 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 1.00%, due 7/13/46 0 aµ* Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.47%, due 1/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.41%, due 6/25/36 µ Total Asset-Backed Securities (Cost $45,892,421) NUMBER OF SHARES Short-Term Investments (5.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $14,835,657) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of Investments Short Duration Bond Portfolio cont’d (Unaudited) VALUE($) † Total Investments (105.4%) (Cost $274,729,701) ## Liabilities, less cash, receivables and other assets [(5.4%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsSmall Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (99.2%) Aerospace & Defense (2.7%) HEICO Corp. Triumph Group Air Freight & Logistics (1.5%) Hub Group Class A * Biotechnology (4.2%) Cepheid, Inc. * Cubist Pharmaceuticals * Exact Sciences * Chemicals (0.7%) A. Schulman Commercial Banks (1.7%) Texas Capital Bancshares * Commercial Services & Supplies (4.0%) Acco Brands * Clean Harbors * InnerWorkings, Inc. * Communications Equipment (1.6%) Finisar Corp. * Computers & Peripherals (1.3%) Fusion-io Inc. * Consumer Finance (1.3%) First Cash Financial Services * Diversified Consumer Services (1.1%) Steiner Leisure * Diversified Telecommunication Services (1.1%) Boingo Wireless * Electrical Equipment (1.2%) Regal-Beloit Energy Equipment & Services (3.5%) Hornbeck Offshore Services * Key Energy Services * Lufkin Industries Food & Staples Retailing (3.0%) Fresh Market * PriceSmart, Inc. Health Care Equipment & Supplies (6.7%) Align Technology * Cyberonics, Inc. * MAKO Surgical * Masimo Corp. * Volcano Corp. * Health Care Providers & Services (3.7%) Air Methods * HMS Holdings * WellCare Health Plans * Health Care Technology (2.0%) SXC Health Solutions * Hotels, Restaurants & Leisure (4.8%) Bally Technologies * Orient-Express Hotels Class A * Internet Software & Services (3.7%) DealerTrack Holdings * LivePerson, Inc. * Rackspace Hosting * IT Services (4.4%) CoreLogic, Inc. * Echo Global Logistics * InterXion Holding * ServiceSource International * Machinery (4.6%) Actuant Corp. Class A Graco Inc. Manitowoc Co. Terex Corp. * Oil, Gas & Consumable Fuels (4.9%) Approach Resources * Energy XXI * Rosetta Resources * Personal Products (1.3%) Nu Skin Asia Pacific Pharmaceuticals (1.4%) Akorn, Inc. * Professional Services (1.2%) Huron Consulting Group * Real Estate Management & Development (1.5%) Jones Lang LaSalle Road & Rail (1.5%) Old Dominion Freight Line * Semiconductors & Semiconductor Equipment (2.7%) Cavium Inc. * Volterra Semiconductor * Software (13.5%) Allot Communications * Ariba Inc. * CommVault Systems * See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsSmall Cap Growth Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($) † Concur Technologies * Imperva Inc. * NetSuite Inc. * PROS Holdings * Ultimate Software Group * Specialty Retail (12.4%) Cabela's Inc. * DSW Inc. Class A Hibbett Sports * Lithia Motors Class A Men's Wearhouse Select Comfort * Sonic Automotive Class A Tractor Supply Ulta Salon, Cosmetics & Fragrance Vitamin Shoppe * Total Common Stocks (Cost $15,618,923) Short-Term Investments (1.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $252,098) Total Investments (100.7%) (Cost $15,871,021) ## Liabilities, less cash, receivables and other assets [(0.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2012 Schedule of InvestmentsSocially Responsive Portfolio (Unaudited) NUMBER OF SHARES VALUE($) † Common Stocks (95.9%) Capital Markets (5.7%) BlackRock, Inc. Charles Schwab Lazard Ltd. Class A Chemicals (1.9%) Ecolab Inc. Commercial Services & Supplies (1.8%) Herman Miller Consumer Finance (2.1%) American Express Diversified Financial Services (2.0%) CME Group IntercontinentalExchange Inc. * Electronic Equipment, Instruments & Components (5.5%) Anixter International * National Instruments Food Products (7.7%) J.M. Smucker McCormick & Company Unilever NV Health Care Equipment & Supplies (5.8%) Becton, Dickinson & Co. Covidien PLC Household Products (3.4%) Procter & Gamble Industrial Conglomerates (7.7%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (4.3%) Progressive Corp. Internet Software & Services (4.1%) Google Inc. Class A * IT Services (1.9%) MasterCard, Inc. Class A Machinery (2.0%) Pall Corp. Media (5.6%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Multiline Retail (2.8%) Target Corp. Oil, Gas & Consumable Fuels (13.1%) BG Group Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (4.6%) Novo Nordisk A/S ADR Roche Holding Professional Services (1.0%) ICF International * Semiconductors & Semiconductor Equipment (8.3%) Altera Corp. Texas Instruments Specialty Chemicals (0.7%) Novozymes A/S Trading Companies & Distributors (2.0%) W.W. Grainger Total Common Stocks (Cost $159,450,745) Short-Term Investments (4.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,097,323) Principal Amount Certificates of Deposit (0.1%) Self Help Credit Union, 0.75%, due 4/29/12 (Cost $200,000) # Total Investments (100.4%) (Cost $168,748,068) ## Liabilities, less cash, receivables and other assets [(0.4%)] Total Net Assets (100.0%) See Notes to Schedule of Investments March 31, 2012 (UNAUDITED) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Portfolio (“International”), Neuberger Berman Large Cap Value Portfolio (“Large Cap Value”) (formerly, Partners Portfolio), Neuberger Berman Mid Cap Growth Portfolio (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Portfolio (“Mid Cap Intrinsic Value”) (formerly, Regency Portfolio), Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”), Neuberger Berman Small Cap Growth Portfolio (“Small Cap Growth”), and Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”)(each individually a “Fund,” and collectively, the “Funds”)are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ●
